Citation Nr: 0031460	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  96-08 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability evaluation for 
bronchial asthma, currently evaluated as 60 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran had active service from November 1990 to November 
1991.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which evaluated the veteran's bronchial 
asthma and ultimately awarded an increased evaluation to 60 
percent for service-connected bronchial asthma.  


FINDINGS OF FACT

1.  Pronounced bronchial asthma with very frequent asthmatic 
attacks with severe dyspnea on slight exertion between 
attacks and with marked loss of weight or other evidence of 
severe impairment of health is not shown.  

2.  Bronchial asthma is not manifested by FEV-1 less than 40- 
percent predicted, or; FEV-1/FVC less than 40 percent, or; 
more than one attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
service-connected bronchial asthma have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103(a), 
4.7 (2000); 38 C.F.R. § 4.97, Diagnostic Code 6602 (effective 
prior to October 7, 1996); 38 C.F.R. § 4.97 Diagnostic Code 
6602 (effective as of October 7, 1996); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has asserted that his asthma has increased in 
severity and warrants a higher evaluation.  Initially, the 
Board notes that on November 9, 2000, the President signed 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126) (the "Act"), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims which 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).  Changes potentially relevant to the 
veteran's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  

The Board notes that the veteran's case has been fully and 
properly developed, that he has been afforded a VA 
examination, and that no additional action is necessary to 
comply with current duty to assist requirements.

The veteran was initially treated for asthma in service.  He 
filed his original claim for service connection for asthma in 
1991.  A rating action in March 1992 awarded service 
connection and assigned a 10 percent rating, effective the 
day following his discharge from service in November 1991.

The veteran filed a claim for an increased rating in July 
1995.  The RO issued a rating decision that month increasing 
the evaluation to 30 percent.  The veteran disagreed, 
indicating that the disability warranted a higher evaluation.  
Subsequently, his disability rating was increased to 60 
percent, effective from July 1995.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2000).

The RO has evaluated the veteran's bronchial asthma at the 60 
percent rate.  By regulatory amendment made effective October 
7, 1996, 61 Fed. Reg. 46720 (September 5, 1996), therefore 
during the pendency of the veteran's claim, changes were made 
to the schedular criteria for evaluation of asthma.  Where 
the law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board is 
therefore required to consider the claim in light of both the 
former and revised schedular rating criteria to determine 
whether an increased evaluation for the veteran's asthma is 
warranted.  The effective date rule established by 
38 U.S.C.A. § 5110(g), however, prohibits the application of 
any liberalizing rule to a claim prior to the effective date 
of such law or regulation.  

The veteran's asthma has been evaluated under 38 C.F.R. § 
4.97, Diagnostic Code 6602, which covers bronchia asthma.  
Under the previous version of Diagnostic Code 6602, 
evaluations in excess of 10 percent disabling were based on 
the degree of disability demonstrated along with 
corresponding symptomatology.  A 30 percent disability rating 
was warranted where the objective evidence indicated a 
moderate disability as shown by asthmatic attacks rather 
frequent (separated by only 10-14 day intervals) with 
moderate dyspnea on exertion between attacks.  A 60 percent 
rating was warranted for a severe disability shown by 
evidence of frequent attacks of asthma (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication; more than light manual labor 
precluded.  A 100 percent rating was appropriate where the 
asthma was pronounced, with asthmatic attacks very frequently 
with severe dyspnea on slight exertion between attacks and 
with marked loss of weight or other evidence of severe 
impairment of health.  38 C.F.R. § 4.97, Diagnostic Code 6602 
(1996).

Under the revised criteria of Diagnostic Code 6602, in effect 
from October 7, 1996, bronchial asthma manifested by Forced 
Expiratory Volume in one second (FEV-1) value FEV-1 of 71 to 
80 percent predicted, FEV-1 to Forced Vital Capacity (FVC) 
ratio value (FEV-1/FVC) of 71 to 80 percent, or intermittent 
inhalational or bronchodilator therapy warrants a 10 percent 
disability rating.  A 30 percent rating is warranted for FEV-
1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 
percent, daily inhalational or bronchodilator therapy, or 
inhalational anti-inflammatory medication.  A 60 percent 
rating is warranted for FEV-1 of 40 to 55 percent predicted, 
FEV-1/FVC of 40 to 55 percent, at least monthly visits to a 
physician for required care of exacerbation, or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  A 100 percent rating is 
warranted for FEV-1 of less than 40 percent predicted, FEV-
1/FVC of less than 40 percent, more than one attack per week 
with episodes of respiratory failure, or the requirement of 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immunosuppressive medications.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2000).

VA treatment records beginning in May 1994 show one emergency 
room visit for a reported asthma attack.  The diagnosis was 
viral syndrome.  In July 1995, the veteran was seen in the 
emergency room for an exacerbation of asthma and a lung 
infection.  He was medically excused from work for 
approximately one week.  VA examination conducted later that 
month showed complaints of asthma attacks consisting of 
wheezing, shortness of breath and difficulty breathing.  
These reportedly occurred three to four times per day and 
were triggered by heat, humidity, cold weather, pollens, 
cats, and dust.  He reported that he used his inhaler three 
to four times per day at work.  The veteran noted that he had 
shortness of breath, wheezing, and difficulty deep breathing 
even between attacks.  He reported that he was told that he 
had a little pneumonia.  Examination revealed a visibly 
increased respiratory rate just walking 50 feet.  The lungs 
were clear, there were no rales or wheezing.  Cardiovascular 
sounds were normal.  The diagnosis was history of asthma.  In 
September 1995, pulmonary function tests were reported which 
showed only a mild obstructive defect.  FEV1 was 80 percent 
of predicted value, and FEV1/FVC was 83 percent.  The veteran 
was prescribed three medications, Proventil, Beclovent, and 
Vanceril, two puffs every three hours, with more if there was 
an attack.  

The veteran was provided an additional VA examination in 
August 1997.  The veteran reported that he had been on 
several medications, including theophylline, with little 
relief.  He reported that he had gotten excellent results 
with oral steroids but that his doctor had been reluctant to 
place him on long term oral therapy.  He was presently having 
rather severe asthma attacks two to three times per day, 
often at night.  They tended to keep him awake at night.  
Treatment with the inhalers usually abated the attacks within 
one half hour.  He reported that about three times per month 
he needs to go to the VA emergency room.  It was noted that 
the veteran's doctor was trying to find a more effective 
medical regimen.  It was also noted that he as recently had 
pulmonary function tests as well as an X-ray, the latter of 
which was mildly abnormal.  

Physical examination showed respiratory rate of 16 with 
unlabored breathing.  There was no respiratory distress, and 
no wheezing.  Examination of the head and neck were normal.  
Lungs were clear to auscultation and percussion and air entry 
was good, diffusely and bilaterally.  There was no accessory 
muscle participation in the work of quiet breathing.  The 
diagnosis was chronic asthma of moderately severe nature, 
poorly controlled at present with current medical regimen.  

Outpatient treatment records reflect one emergency visit in 
August 1997 for complaints of asthma.  

The veteran was afforded an additional examination in August 
1999.  He reported that he was currently using three inhalers 
daily and prednisone as needed for severe attacks.  He 
reported two to three paroxysms of asthma per day, often at 
night.  The attacks were moderate to severe and generally 
aborted within one half hour of use of the inhalers.  
Emergency attacks, requiring evaluation and treatment at the 
emergency room, occurred approximately one to three times per 
month.  There, he was treated with temporary Prednisone and a 
nebulizer.  Between attacks, the veteran reported a chronic, 
mild wheezing baseline.  He would feel short of breath if he 
walked one block or climbed a flight of stairs.  He reported 
three pillow orthopnea at night.  He stated that he worked at 
the post office and that he could perform his duties as a 
mail handler if he avoided dusty environments and used his 
inhalers judiciously.  Examination of the head and neck was 
normal.  Lungs were clear to auscultation and percussion with 
a mild prolongation of expiration.  No wheezing was heard at 
the time of the examination.  Extremities revealed no 
cyanosis, clubbing or edema.  The diagnosis was bronchial 
asthma.  Pulmonary function testing was ordered.  

The pulmonary function testing dated in August 1999 revealed 
FEV-1 of 92 percent of predicted value and FEV-1/FVC of 94 
percent of predicted.  Results were considered normal.  

The most recent rating action considered the entire 
evidentiary record under the old and new rating criteria and 
found the veteran entitled to a 60 percent rating for his 
asthma, effective from the date of claim for increase in July 
1995.  In light of this grant, the issue remaining on appeal 
is whether the veteran is entitled to a rating for his asthma 
in excess of the 60 percent assigned by the RO.  As the next 
higher rating for asthma under both the old and new rating 
schedules is 100 percent, the question essentially becomes 
whether the veteran is entitled to a 100 percent evaluation 
for his asthma, or whether he is entitled to a higher rating 
under another appropriate diagnostic code.

Under old Code 6602, a 60 percent rating was warranted for a 
severe disability shown by evidence of frequent attacks of 
asthma (one or more attacks weekly), marked dyspnea on 
exertion between attacks with only temporary relief by 
medication; more than light manual labor precluded. A 100 
percent rating was appropriate where the asthma was 
pronounced, with asthmatic attacks very frequently with 
severe dyspnea on slight exertion between attacks and with 
marked loss of weight or other evidence of severe impairment 
of health. 38 C.F.R. § 4.97, Diagnostic Code 6602. (1996).

Although the veteran's condition is severe, there is no 
showing during the appellate period of a pronounced asthma as 
defined by old Code 6602.  The evidentiary record indicates 
that the veteran's symptomatology is severe but not 
pronounced asthmatic attacks, nor is there any evidence of 
marked weight loss or other evidence of severe impairment of 
health attributable to the service connected disability.  The 
veteran is not shown by the medical evidence to have had very 
frequent asthma attacks with severe dyspnea between attacks.  
He does have attacks on a daily basis but these are abated 
with the inhaler therapies.  His baseline is noted to be mild 
wheezing as opposed to severe dyspnea.  It is undisputed that 
his treating providers are working to get his condition under 
better medical control.  He is also not shown to have had a 
marked loss of weight nor has such been suggested by the 
treating or examining physicians.  No mention is made of any 
weight loss in the record.  There is also no competent 
medical evidence of any severe impairment of health arising 
from the veteran's asthma.  He has reported that he can 
perform his duties at the post office if he avoids dust and 
routinely uses his inhalers.  The Board finds that the 
critical distinction in this case is that there is no showing 
of severe dyspnea on slight exertion between attacks and with 
marked loss of weight or other evidence of severe impairment 
of health.  Thus, the veteran fails to meet the criteria for 
a 100 percent rating under the old Code 6602.

Under the current Diagnostic Code 6602, a 60 percent 
evaluation is assigned for FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbation, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
maximum evaluation of 100 percent is assigned for FEV-1 less 
than 40-percent predicted, or; FEV-1/FVC less than 40 
percent, or; more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immunosuppressive 
medications.

A review of the evidentiary record does not show that the FEV 
and FEV-1/FVC readings even approach the less than 40 percent 
of predicted required for a 100 percent rating under the 
version of Code 6602, currently in effect.  There is also no 
showing of the more than one attack per week with respiratory 
failure as required for a 100 percent rating.  In fact, the 
veteran has reported having only attacks warranting emergency 
treatment on a frequency of one to three times a month.  
These exacerbations resolve with a short course of steroids 
and a nebulizer.  There is further, no showing of any 
systemic high dose corticosteroids or immunosuppressive 
medications being required as part of the veteran's daily 
treatment.  The veteran reportedly used three routinely 
prescribed inhalers daily and only used Prednisone in tapered 
dose on an as needed basis.  The record does not show 
Prednisone prescribed for daily use.  The Board finds that 
the requirements for a 100 percent rating under the new 
provisions have not been met.

The veteran does not meet or approximate the criteria for the 
next higher evaluation, a 100 percent evaluation, under 
either set of criteria.  In sum, the clinically demonstrated 
manifestations of asthma closely approximate the criteria for 
a 60 percent evaluation, under either the old or the new 
criteria, but do not approximate the criteria for a 100 
percent evaluation under either set of criteria.  Other 
criteria have been considered, but no other Diagnostic Code 
provides a basis for an increased rating.  An evaluation in 
excess of 60 percent for service-connected asthma is 
therefore not warranted.  The evidence is not so evenly 
balanced that there is doubt as to any material issue.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.97, Diagnostic Code 
6602 (effective prior to October 7, 1996); 38 C.F.R. § 4.97 
Diagnostic Code 6602 (effective as of October 7, 1996); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107).

In reaching this decision, the Board finds, as did the RO, 
that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating 
standards."  See 38 C.F.R. § 3.321(b)(1).  There is no 
objective evidence indicating that the veteran's asthma has 
markedly interfered with his earning capacity or employment 
status, or has necessitated frequent periods of 
hospitalization.  The veteran has recently reported that he 
works at the post office without problems as long as he is 
compliant with medication and avoids environmental irritants.  
The record does not demonstrate frequent hospitalization.  
The Board finds that criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an evaluation in excess of 60 percent for 
bronchial asthma is denied.


		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 10 -


- 10 -


